Exhibit 10.108
THE TALBOTS, INC.
SPECIAL RESTRICTED STOCK UNIT AWARD
          THIS AGREEMENT (this “Agreement”) is made effective as of
                     ___, 2010 (the “Grant Date”), between The Talbots, Inc., a
Delaware corporation (with its subsidiaries, the “Company”), and
[                                        ] (the “Participant”).
          WHEREAS, in connection with the consummation of the merger between the
Company and BPW Acquisition Corp. (the “Merger”), the Compensation Committee
(“Committee”) of the Board of Directors has determined that it is in the best
interests of the Company and its stockholders to grant this special restricted
stock unit award (the “Award”) to the Participant under the 2003 Executive Stock
Based Incentive Plan, as amended (the “Plan”) and the terms set forth below.
          In consideration of the premises, the parties agree as follows:
     1. Grant of the Restricted Stock Units. Subject to the terms and conditions
of the Plan and the additional terms and conditions set forth in this Agreement,
the Company grants to the Participant an Award consisting of [___] restricted
stock units (each, a “Unit”). Each Unit represents the right to receive one
share of Common Stock of the Company, $.01 par value (each, a “Share”).
     2. Vesting.
          (a) Vesting of Award. The Units shall vest in full on the first
anniversary of the Grant Date (the “Anniversary Date”), subject to the
Participant’s continued employment with the Company through the Anniversary
Date, subject, however, to possible earlier vesting as provided in Section 2(b)
below.
          (b) Earlier Vesting. The Units shall vest in full earlier than the
Anniversary Date upon the occurrence of any of the following events:
               (i) the Participant’s employment with the Company is terminated
by the Company and, as a result of such termination, the Participant is entitled
to severance payments from the Company under the Participant’s individual
written employment agreement or individual severance agreement with the Company
then applicable to the Participant or, if none, such employment termination
would constitute a termination without “Cause” (as the term is defined in the
Company’s written severance plan then applicable to such participant); or
               (ii) the Participant’s employment with the Company is terminated
by the Participant for “good reason”, provided that the Participant has a
written employment agreement or written severance agreement with the Company
which is applicable to such employment termination and which expressly provides
for the right of a “good reason” termination by Participant, provides for
severance entitlement to Participant for such a “good

 



--------------------------------------------------------------------------------



 



reason” termination, and such termination of employment by Participant satisfies
such “good reason” termination under that employment agreement or severance
agreement; or
               (iii) the Participant’s death or disability (as defined in the
Plan); or
               (iv) a Change in Control Event (as defined in this Plan) occurs
(provided that such Change in Control Event is also a change in ownership,
effective control or a substantial portion of the assets of the Company, in each
case within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (“Code”) and the regulations and guidance thereunder).
          (d) Settlement of Units. Subject to the limitations set forth in
Section 3, promptly after the date, if any, the Units vest pursuant to this
Section 2, the Company shall deliver to the Participant certificates for Shares
underlying the vested Units.
     3. Distribution of Shares.
          (a) Code Section 409A. Notwithstanding anything to the contrary in
this Agreement, it is the intention of the parties that this Agreement comply
with Code Section 409A, and the regulations and guidance issued thereunder from
time to time by the Department of the Treasury thereunder, and this Agreement
and the payments of any benefits hereunder will be operated and administered
accordingly. The Participant shall be entitled to receive payment in the form of
Shares for each vested Unit no later than ninety days following the event which
results in an acceleration of vesting under Section 2(b).
          (b) Cancellation and Forfeiture. Any Unit not vested pursuant to
Section 2 above that remains unvested on the date of Participant’s termination
of employment (after taking into account any applicable acceleration of vesting
of Units pursuant to Section 2(b) above) shall thereupon be cancelled and
forfeited to the Company and shall terminate immediately.
     4. Rights as a Stockholder. The Participant shall not have any rights as a
stockholder of the Company with respect to any Shares subject to the Units
unless and until such Shares have been issued to the Participant.
     5. Dividend Equivalents. The Company will credit each outstanding Unit with
any Dividend Equivalents from the grant date to the date of vesting under
Section 2 and the delivery of Shares hereunder. A “Dividend Equivalent” is an
amount equal to the cash dividend payable per Share, if any, multiplied by the
number of Shares then underlying each Unit. Such amount shall be credited to a
book entry account on Participant’s behalf at the time the Company pays any cash
dividend on its Shares. Dividend Equivalents shall vest at the same time as the
underlying Units, and shall be distributed at the same time as the underlying
Units convert to Shares. In the event Units do not vest and are forfeited
pursuant to this Agreement, the Participant shall have no rights and the Company
shall have no liability as to such Dividend Equivalent.
     6. Award Subject to the Plan. By accepting this Agreement and the Award
evidenced hereby, the Participant agrees and acknowledges that the Award is
subject to the Plan,

-2-



--------------------------------------------------------------------------------



 



and the terms of the Plan are hereby incorporated herein by reference.
     7. No Right to Continued Employment. Neither the Plan nor this Agreement
shall be construed as giving the Participant the right to be retained in the
employ of the Company.
     8. Transferability. Except as expressly contemplated in the Plan, the Units
may not at any time be sold, assigned, transferred, pledged or otherwise
encumbered.
     9. Withholding. (a) By accepting this Award, the Participant agrees to make
appropriate arrangements with the Company for satisfaction of all applicable
federal, state or local income tax withholding requirements, including the
payment to the Company of all such taxes in connection with the distribution or
delivery of the Shares or other settlement in respect of the Units. In all
events, no Share shall be issued until full payment therefor has been delivered
to and received by the Company.
     (b) Participant hereby irrevocably elects to satisfy such withholding tax
obligation, in whole, by the Company withholding Shares deliverable upon vesting
of the Participant’s Award. Pursuant to the foregoing, and consistent with SEC
Rule 10b5-1, the Company is hereby instructed to withhold as of the vesting date
of this Award a sufficient number of Shares so vesting to satisfy all federal,
state, local and foreign income, employment and other taxes which the Company
determines is required to be withheld in respect of such Award then vesting,
determined based on the fair market value of the Shares (as determined under the
Plan) as of such vesting date; provided that in no event shall the value of
Shares so withheld by the Company exceed the minimum withholding required by
applicable statutes.
     10. Notices. Any notice necessary under this Agreement shall be addressed
to the Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for such Participant or to either party at such other address as
either party may hereafter designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.
     11. Failure to Enforce Not a Waiver. The failure of the Company to enforce
at any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.
     12. Choice of Law. The interpretation, performance and enforcement of this
agreement shall be governed by the laws of the Commonwealth of Massachusetts
without regard to principles of conflicts of law.
     13. Modification. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Participant and an appropriate officer of the Company.
     IN WITNESS WHEREOF, the parties have each has caused this Agreement to be
duly executed this Agreement.

-3-



--------------------------------------------------------------------------------



 



              THE TALBOTS, INC.
 
       
 
       
 
  By:    
 
       
 
       
 
           Name:
 
           Title:
 
       
 
       
 
             
 
            Participant:

-4-